NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3008-19

DARIUS H. GITTENS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.


                   Submitted May 19, 2021 – Decided June 10, 2021

                   Before Judges Fuentes and Rose.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Wronko Loewen Benucci, attorneys for appellant
                   (Michael Poreda, of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Darius H. Gittens, an inmate at Bayside State Prison (BSP) appeals from

a February 19, 2020 final agency decision of the New Jersey Department of

Corrections (DOC), which upheld an adjudication and sanctions for committing

prohibited act *.102, attempting or planning an escape, in violation of N.J.A.C.

10A:4-4.1(a)(1)(xiii). We affirm.

      On December 17, 2019, F-Housing Unit (F-Unit) Officer Raimon Ng

conducted a routine search of Gittens's cell and seized documents from his

locked footlocker. The documents detailed personal information regarding DOC

employees, including their full names, salaries, work schedules, overtime, and

potential family members. Ng notified Sergeant Ryan Pepper, who thereafter

searched Gittens's cell. Pepper confiscated detailed maps of the secured areas

in the prison, the trailer area, the F-Unit, the cells located within the unit, DOC

internal management procedures, and "dimensions of fences" surrounding the

prison. Pepper also seized documents containing "information related to when

doors were opened, how long they were opened, when stand[-]up counts were

called, where metal detectors were located, where frisk shacks were located, and

numerous distances and measurements of areas within the jail."




                                                                             A-3008-19
                                        2
      On December 19, 2019, Gittens was served with the charge at issue 1 and

pled not guilty. Gittens also requested and was granted counsel substitute. The

hearing scheduled that same day was postponed to consider Gittens's request for

a polygraph examination.        Gittens sought a polygraph examination to

demonstrate he lacked the intent to escape and that the evidence confiscated

from his cell was "taken out of context." A DOC administrator denied the

request finding "there is no extenuating 'issue of credibility' which wo uld

substantiate a polygraph examination. This is supported by a previous rule

violation and subsequent sanction." The administrator concluded "[t]here [wa]s

sufficient evidence presented, including [c]ustody reports and testimony" for the

hearing officer to make a credibility determination.

      On December 31, 2019, Gittens submitted a second polygraph request.

Gittens explained that the "previous rule violation" cited by the administrator

was a prison "escape[] for a few hours" as "a tag along, with [two] other inmates"



1
  In his December 17, 2019 incident report, Pepper indicated that in addition to
the charge for prohibited act *.102, attempting or planning an escape, Gittens
"receiv[ed] a *.360 [charge] for unlawfully obtaining or seeking to obtain
personal information pertaining to . . . DOC staff or other law enforcement staff
or the family of said staff" and "a *.210 [charge for] possession of anything not
authorized for retention or receipt by an inmate or not issued to him or her
through regular correctional facility channels." It does not appear from the
record on appeal that Gittens was charged with prohibited act *.360 or *.210.
                                                                            A-3008-19
                                        3
that occurred thirty-three years ago. Gittens also contended there was new

evidence available, including a security recording that showed Pepper and Ng

reading Gittens's "diary" logbook. Claiming Pepper tore out pages out of the

logbook to present at the hearing and the remainder of the logbook was "gone,"

Gittens contended a polygraph examination was necessary to reveal his

"subjective intention."

      Again, the DOC administrator denied the request, concluding the hearing

officer possessed sufficient evidence to determine credibility. Quoting N.J.A.C.

10A:3-7.1(b), the administrator noted a "polygraph shall not be used in place of

a thorough investigation, but shall be used to assist an investigation when

appropriate."   According to the administrator, Gittens "possessed various

documents handwritten by [him]self, along with numerous printed documents

containing sensitive information which are not suitable for retention and pose a

safety and security risk to the orderly operation of the correctional facility."

      Gittens's request for confrontation with Pepper and Ng was granted.

Although Gittens was given the opportunity to present witnesses on his behalf

at the hearing, he declined to do so.

      On January 3, 2020, the hearing officer issued a written decision,

concluding "[a] reasonable person would believe the totality of drawings,


                                                                             A-3008-19
                                         4
sketches and information would be information to aid in an escape. Evidence

supports the charge."    In reaching her decision, the hearing officer noted

Gittens's "history of escape," which Gittens himself acknowledged, and his

"experience in tampering with locking devices." The hearing officer found that

Gittens "shows no remorse for his self-fulfilling actions and refuses[d] to cease

his actions despite being advised that in the harsh reality of prison culture his

actions must be viewed as dangerous and against policies."

      The hearing officer elaborated:

            Gittens admits to possession of said drawings, maps
            and security details. His defense that information was
            obtain[ed] for alternate reasoning is not supported and
            is irrelevant. [Gittens]'s intent is irrelevant if he
            possessed items that would aid in and [are] consistent
            with planning an escape. Inmates are responsible for
            what they possess. A reasonable person would know
            that you are not allowed to log and dictate every detail
            of the security of the prison. . . . Gittens['s] role is of
            an inmate, his role is not to police the police, nor
            investigate the [DOC], . . . Gittens must comply with
            the written rules of his position as an inmate.

      The hearing officer imposed the following sanctions:                 180-day

administrative segregation as a Category A offense pursuant to N.J.A.C. 10A:4-

5.1(e); ninety-day loss of commutation time; ten-day loss of recreation

privileges; and confiscation of all documents pertaining to the offense.



                                                                             A-3008-19
                                        5
      Gittens's administrative appeal was denied. The DOC, acting through the

assistant superintendent, upheld the hearing officer's decision, finding

            there was compliance with the New Jersey
            Administrative Code on inmate discipline, which
            prescribes procedural safeguards, and the charges were
            adjudicated accordingly.        The preponderance of
            evidence presented supports the decision of the hearing
            officer and the sanction(s) [sic] rendered is appropriate.
            Based on the information as presented there is no
            apparent misinterpretation of the facts. No leniency
            will be afforded to [Gittens]. Uphold all sanctions.

This appeal followed.

      On appeal, Gittens contends the "hearing officer's opinion was arbitrary

and capricious and not supported by substantial evidence." Gittens maintains

he never intended to utilize the documents to plan his escape. Instead, Gittens

claims "[h]e began meticulously chronicling the conditions at the prison in

diaries both for the purposes of writing a book about the psychological impact

caused by prison design and also for the purposes of filing complaints and

litigation." At sixty years old and in poor health, Gittens claims he is physically

unable to escape.

      More particularly, he raises the following points for our consideration:

            I.    Gittens was not on fair notice that he could be
            punished simply for sketching maps of the prison.
            (Not raised below).


                                                                             A-3008-19
                                        6
            II.   A finding that an inmate planned an escape
            without considering the inmate's intent is arbitrary and
            capricious.

            III. Suppression of all evidence in Gittens's favor
            rendered the procedur[e] fundamentally unfair and the
            decision arbitrary and capricious.

            IV. The [h]earing [o]fficer's reliance on Gittens's
            history of escape was improper under the regulations.
            (Not raised below).

            V.    Gittens's confrontation with prison officers
            regarding stolen mail, and the [h]earing [o]fficer's
            obvious bias against Gittens, demonstrate that the
            [h]earing [o]fficer's decision and the underlying charge
            were retaliatory.
            (Not raised below).

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87,

93 (App. Div. 2018).        Reviewing courts presume the validity of the

"administrative agency's exercise of its statutorily delegated responsibilities."

Lavezzi v. State, 219 N.J. 163, 171 (2014). "We defer to an agency decision

and do not reverse unless it is arbitrary, capricious[,] or unreasonable or not

supported by substantial credible evidence in the record." Jenkins v. N.J. Dep't

of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010). "'Substantial evidence'

means 'such evidence as a reasonable mind might accept as adequate to support



                                                                           A-3008-19
                                       7
a conclusion.'" Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App.

Div. 2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      As we have long recognized, "[p]risons are dangerous places, and the

courts must afford appropriate deference and flexibility to administrators trying

to manage this volatile environment." Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999). A reviewing court "may not substitute its

own judgment for the agency's, even though the court might have reached a

different result." Stallworth, 208 N.J. at 194 (quoting In re Carter, 191 N.J. 474,

483 (2007)). "This is particularly true when the issue under review is directed

to the agency's special 'expertise and superior knowledge of a particular field.'"

Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      However, our review is not "perfunctory," nor is "our function . . . merely

[to] rubberstamp an agency's decision[.]" Figueroa, 414 N.J. Super. at 191

(citation omitted).   "[R]ather, our function is 'to engage in a careful and

principled consideration of the agency record and findings.'" Ibid. (quoting

Williams v. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)). It is

well settled that an agency's "interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special




                                                                             A-3008-19
                                        8
deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

                   An inmate who commits one or more of the
            following numbered prohibited acts shall be subject to
            disciplinary action and a sanction that is imposed by a
            Disciplinary Hearing Officer . . . . Prohibited acts
            preceded by an asterisk (*) are considered the most
            serious and result in the most severe sanctions . . . .
            Prohibited acts are further subclassified into five
            categories of severity (Category A through E) with
            Category A being the most severe and Category E the
            least severe.

      A Category A offense, including prohibited act *.102, attempting or

planning an escape, "shall result in a sanction of no less than 181 days and no

more than 365 days of administrative segregation per incident." A hearing

officer's finding that an inmate committed a prohibited act must be supported by

"substantial evidence." N.J.A.C. 10A:4-9.15(a).

      Applying these standards to the present matter, we discern no basis to

disturb the DOC's decision. Gittens was afforded due process and there was

substantial credible evidence in the record to support the finding of guilt. The

sanctions were commensurate with the severity of the infraction and authorized

under N.J.A.C. 10A:4-5.1(e) for an asterisk offense, which "are considered the

most serious and result in the most severe sanctions." N.J.A.C. 10A:4-4.1(a).

                                                                          A-3008-19
                                       9
      Moreover, we have considered and reject Gittens's assertion that he was

denied due process. Although inmates are not entitled to the same due process

protections as criminal defendants, they are guaranteed certain limited

protections. See McDonald v. Pinchak, 139 N.J. 188, 194 (1995); Avant v.

Clifford, 67 N.J. 496, 523 (1975).

      Here, Gittens was given written notice of the charge at least twenty-four

hours before the hearing was originally scheduled 2; provided with counsel

substitute; offered an opportunity to call and confront witnesses; and received a

written statement of the evidence relied upon and the reasons for the discipline.

Notwithstanding Gittens's assertion that he was denied the opportunity to call

Investigator Donna Alexander, his counsel substitute attested to the veracity of

the adjudication report, which stated Gittens declined the opportunity to present

the testimony of witnesses at the hearing. We therefore find nothing in the

record to suggest the hearing officer's determination was arbitrary, capricious,

or unreasonable.

      Nor are we persuaded by Gittens's argument that he was improperly

denied the opportunity to take a polygraph examination.          We have long


2
  The hearing was held on January 3, 2020, following multiple postponements
to address Gittens's requests for confrontation of officers and a polygraph
examination, and to permit the hearing officer to review the record.
                                                                           A-3008-19
                                      10
recognized an inmate does not have the right to a polygraph test to contest a

disciplinary charge. Johnson v. N.J. Dep't of Corr., 298 N.J. Super. 79, 83 (App.

Div. 1997). "An inmate's request for a polygraph examination shall not be

sufficient cause for granting the request." N.J.A.C. 10A:3-7.1(c). Indeed,

N.J.A.C. 10A:3-7.1(c) "is designed to prevent the routine administration of

polygraphs, and a polygraph is clearly not required on every occasion that an

inmate denies a disciplinary charge against him." Ramirez v. Dep't of Corr., 382

N.J. Super. 18, 23-24 (App. Div. 2005). A "prison administrator's determination

not to give a prisoner a polygraph examination is discretionary and may be

reversed only when that determination is 'arbitrary, capricious or unreasonable.'"

Id. at 24. "[A]n inmate's right to a polygraph is conditional and the request

should be granted when there is a serious question of credibility and the denial

of the examination would compromise the fundamental fairness of the

disciplinary process." Id. at 20.

      In the present matter, the administrator determined all issues raised by

Gittens could be decided by the hearing officer. Notably, the administrator did

not reference any issues of credibility raised in either of Gittens's requests. That

is because Gittens never denied possessing the documents. Instead, he sought a

polygraph examination to demonstrate he lacked the requisite intent to plan an


                                                                              A-3008-19
                                        11
escape and intended to use the documents for legitimate purposes. But the

hearing officer expressly rejected Gittens's explanation, finding his "alternate

reasoning [wa]s not supported and [wa]s irrelevant" here, where he possessed

documents that "log[ged] and dictate[d] every detail of the security of the

prison."

      Finally, we note Gittens failed to raise the arguments asserted in points I,

IV and V before the hearing officer. "Normally, we do not consider issues not

raised below at an administrative hearing." In re Stream Encroachment Permit,

402 N.J. Super. 587, 602 (App. Div. 2008) (citing Bryan v. Dep't of Corr., 258

N.J. Super. 546, 548 (App. Div. 1992)); see also Zaman v. Felton, 219 N.J. 199,

226-27 (2014). Although Gittens has not advanced any such interests in support

of the arguments framed in these points, we have considered his belated

contentions and conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3008-19
                                       12